DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1-4, an exercise device and system including a back-plate unit and a foot-brace unit having wheels attached thereto
Species B: Figs. 5-6, an exercise device and system including a back-plate unit and a foot-brace unit being attached to a rail to move from a first position to a second position thereon
Species C: Fig. 7, an exercise device and system including a back-plate unit and a foot-brace unit, wherein a lower set of carabiners or clips are secured to a wall
Species D: Figs. 8 and 10, an exercise device and system including a back-plate unit, a foot-brace unit, and an elongated tube for securing the exercise device and system to a closed door
The Office notes that Fig. 9 appears to be generic to species A-D, as Fig. 9 illustrates a top view of a back-plate unit that is present in each of the above indicated species.
The species are independent or distinct because the species disclose different structural and functional limitations and relationships with respect to the connections and configuration of the back-plate unit and the foot-brace unit. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3, 6, 10, and 13-15 are generic.

The different structural and functional limitations of each species require a separate search and consideration of the prior art. Additionally, the species each require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) due to their divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Due to the complexity of the above restriction requirement, no phone call was made to request an oral election.

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                            
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784